                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

ANN M. IRWIN                                                              PLAINTIFF

v.                                                 CAUSE NO. 1:17CV140-LG-RHW

MOBILE KENNEL CLUB, INC., ET AL.                                       DEFENDANTS


           ORDER STRIKING MULTIPLE DISPOSITIVE MOTIONS

      THIS CAUSE comes before the Court for consideration of the eight

dispositive motions recently filed by Defendants Mobile Kennel Club, Inc. and

Mississippi Coast Coliseum Commission, seeking dismissal or judgment on various

parts of this case. (See ECF Nos. 154, 156, 158, 160, 162, 164, 166, 168.) The ei ght

motions are accompanied by eighty pages of briefing from the Mississippi Coast

Coliseum Commission and fifty-one pages from Mobile Kennel Club, Inc. Pursuant

to Local Rule 7(b)(5), a “[m]ovant’s original and rebuttal memorandum briefs

together may not exceed a total of thirty-five pages.” In their initial briefings,

Defendants have already exceeded the number of pages allowed for their original

and rebuttal memorandums together – the Mississippi Coast Coliseum Commission

by more than two times. Neither Defendant sought leave of this Court to exceed the

page limit set by Local Rule 7(b)(5).

      The Court finds that the filings are an attempt to circumvent the page

limitations set forth in the local rules. See Harvey v. Caesars Entm’t Operating Co.,

Inc., No. 2:11CV194-NBB-SAA, 2014 WL 12656553, at *3 (N.D. Miss. Aug. 22,

2014). Page limits are “circumvented when a party distributes its separate but
related contentions and legal challenges over several dispositive motions, each of

which is accompanied by a brief that approaches the . . . page limit.” Thomas v.

Firerock Prod., LLC, No. 3:13CV109-DMB-JMV, 2014 WL 12541627, at *1 (N.D.

Miss. Oct. 14, 2014) (quoting Welker Bearing Co. v. PHD, Inc., No. 06-13345, 2007

WL 1647878, at *1 (E.D. Mich. June 4, 2007), citing Rainbow Nails Enters., Inc. v.

Maybelline, Inc., 93 F. Supp. 2d 808, 810 n.1 (E.D. Mich. 2000) (noting that filing

separate motions addressing only certain counts of the complaint was an effort “to

create the illusion of compliance with the Local Rules”)).

       “Where a party seeks to circumvent a page-limit by filing multiple dispositive

motions, the proper course is to strike the motions and direct the filing of ‘a single

consolidated motion and brief in support, combining all . . . arguments in a single

filing.’” Id. “This practice is justified by the fact that ‘a single filing, even if

somewhat over the . . . page limit, is vastly preferable to a profligacy of motions –

which . . . invariably triggers multiple responses and replies, supported by

escalating rounds of overlapping arguments and duplicative exhibits.’” Id.

Enforcement of the local rules by striking non-complying filings is a matter within

the Court’s discretion. See United States v. Rios-Espinoza, 591 F.3d 758, 760 (5th

Cir. 2009).

       The Court will therefore strike all pending dispositive motions filed by

Defendants Mobile Kennel Club, Inc. and Mississippi Coast Coliseum Commission.

Each Defendant shall have twenty-one days from the entry of this Order to file one



                                             -2-
dispositive motion addressing all grounds for dismissal and/or judgment. The

response and reply shall be filed within the time allowed by the Local Rules. If any

party believes it is unable to adequately brief the issues within the page limitations

of Local Rule 7(b)(5), the party shall seek leave of Court prior to filing memorandum

briefs exceeding the limitations.

      IT IS THEREFORE ORDERED AND ADJUDGED that the dispositive

motions filed by Defendants Mobile Kennel Club, Inc. and Mississippi Coast

Coliseum Commission – [154], [156], [158], [160], [162], [164], [166], and [168] – are

hereby STRICKEN.

      IT IS FURTHER ORDERED AND ADJUDGED that Defendants Mobile

Kennel Club, Inc. and Mississippi Coast Coliseum Commission are each granted

twenty-one days from the entry of this Order to file one salient dispositive motion

and supporting brief.

      SO ORDERED AND ADJUDGED this the 12th day of February, 2019.




                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -3-
